Citation Nr: 0524066	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a headache 
condition.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for memory loss.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a skin condition of the 
lips.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In February 2003, the veteran filed claims of entitlement to 
service connection for a headache condition, memory loss, and 
erectile dysfunction.  He also sought to reopen previously 
denied service connection claims for a skin disorder of the 
lips and a low back disability.  The RO denied the claim in 
the July 2003 rating decision.  The veteran subsequently 
perfected an appeal of that decision.

Issues not on appeal

The veteran has also submitted argument suggesting that he 
currently suffers from a left foot condition and a nail 
fungus, which he claims are related to service.  Such issues 
have not been adjudicated by the RO and are therefore not 
currently before the Board.  Those matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the 
veteran's vascular headache condition began in service or is 
causally related thereto.

2.  The evidence of record does not indicate that the 
veteran's erectile dysfunction is causally related to the 
venereal disease he incurred in service.

3.  The evidence of record does not show that the veteran 
experiences memory loss, that such began in service, or was 
otherwise related thereto.

4.  An unappealed rating decision in January 2000 declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a skin disorder of the lips.  

5.  The evidence associated with the claims file subsequent 
to the RO's January 2000 rating decision does not raise a 
reasonable possibility of substantiating the claim.

6.  An unappealed Board decision in May 2001 declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a low back disability.  

7.  The evidence associated with the claims file subsequent 
to the Board's May 2001 decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A headache condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

2.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The January 2000 RO rating decision is final.  Evidence 
received since the January 2000 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a skin disorder of the lips is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2004).

5.  The May 2001 Board decision is final.  Evidence received 
since the May 2001 Board decision is not new and material and 
the veteran's claim of entitlement to service connection for 
a low back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a headache 
condition, erectile dysfunction, and memory loss.  He also 
seeks to reopen previously denied claims of entitlement to 
service connection for a skin disorder of the lips and a low 
back disability.

With regard to the latter two claims, in July 2003 the RO 
declined to reopen the previously denied claim for service 
connection for a low back disability.  However, the RO denied 
the veteran service connection for a skin disorder of the 
lips on the merits, notwithstanding a previous final denial.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issues on appeal, therefore, are 
those listed on the first page of this decision, which 
include whether new and material evidence has been received 
which is sufficient to reopen both previously denied service 
connection claims.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The following standard of review applies to the three issues 
which do not involve new and material evidence.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The standard of review with respect to the two issues 
involving finality/new and material evidence will be set 
forth below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
This applies to all five issues on appeal.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations (including those relating 
to reopening a previously-denied claim based on the 
submission of new and material evidence), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in March 
2003, which was specifically intended to address the 
requirements of the VCAA.  The March 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show that "[y]ou had 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service which caused injury or disease;" "a 
current physical or mental disability;" and "a relationship 
between your current disability and an injury, disease or 
event in military service."

With regard to the previously denied service connection 
claims, the veteran was advised to "submit new and material 
evidence to show that the condition was incurred in or 
aggravated by your active military service.  New evidence is 
evidence that has not previously been considered.  Evidence 
that is merely cumulative and tends to reinforce a previously 
well-established point is not considered new.  Material 
evidence is evidence that is relevant to the issue of service 
connection" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2003 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to obtain "such things as medical 
records, employment records, or records from other Federal 
agencies."  The veteran was also notified that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the veteran was instructed to "[s]end us any 
medical reports you have.  If you want us to obtain them for 
you, please complete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received.  With regard 
to VA treatment records, the veteran was advised that "[i]f 
you have received treatment at a Department of Veterans 
Affairs (VA) facility, furnish the date(s) and place(s).  We 
will obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2003 letter included notice that the veteran should 
submit "[a]ny or all of the following listed evidence."  An 
exhaustive list of potential evidence was then provided 
including, inter alia, "the dates of medical treatment 
during service," "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," and "[i]nsurance 
examination reports."  The veteran was also advised to 
"review your records and make certain you haven't overlooked 
any important evidence."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the March 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in July 2003, 
prior to the expiration of the one-year period following the 
March 2003 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims in 
July 2003.  Therefore, there is no prejudice to the veteran 
in proceeding to consider these claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, and the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

With regard to the veteran's attempt to reopen his previously 
denied claims, as alluded to above, under the VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previous finally-denied claim does not attach until the claim 
has been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the VCAA has been complied 
with to the extent required under the circumstances presented 
in each matter currently on appeal.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  


1.  Entitlement to service connection for headache condition.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for memory loss.

The following factual background and law and regulations are 
applicable to the veteran's service connection claims.  
Additional law and facts will be provided in the discussion 
of the veteran's request to reopen his previously denied 
claims.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

Factual background

The veteran's service medical records contain no reference to 
a head injury of any kind, and are pertinently negative for 
complaint or treatment of memory loss.  Service medical 
records are likewise negative for a diagnosed chronic 
headache condition, although they do contain a reference to a 
single isolated headache.  These records are also negative 
for complaints of or treatment for erectile dysfunction.  
They do, however, make reference to the veteran's history of 
multiple venereal diseases and specifically note treatment 
for gonococcal urethritis in July 1973.  The veteran's 
discharge examination was pertinently negative for a headache 
condition, memory loss, or erectile dysfunction.

The veteran left military service in May 1974.  Apart from 
two isolated complaints of headache pain in 1979, post-
service treatment records for a periods of almost 30 years 
are completely negative for complaint or treatment of 
headaches, memory loss or erectile dysfunction.    

In April 1990, the veteran filed a claim of entitlement to 
"lip rash" and low back pain.  In May 1998, he filed a 
claim of entitlement to service connection for "syphiylis".  
A VA Compensation and Pension (C&P) examination in August 
1998 was devoid of any complaints of headaches, memory loss 
and erectile dysfunction.    

In February 2003, the veteran filed initial claims of 
entitlement to service connection headaches, sexual 
dysfunction, and memory loss, all of which he claimed started 
in "1973". 

On VA C&P examination in June 2003, the veteran reported that 
six months after separation from active duty he began to 
experience progressively worsening headaches.  He further 
reported that at present his headaches occur on average twice 
a week and were manifested by a severe throbbing pain lasting 
anywhere from several hours to an entire day.  A diagnosis of 
vascular headaches was rendered, which the examiner opined 
was "less likely than not . . . related to any condition the 
[veteran] was treated for in the military."

During the June 2003 VA examination, the veteran also 
complained of erectile dysfunction, which he reported began 
approximately one year after discharge from service.  The 
veteran reported that erectile dysfunction occurs 
approximately 50 percent of the time he attempts intercourse.  
The examiner noted that as a "general rule, sexually 
transmitted diseases, when they are not complicated and 
properly treated, will not result in erectile dysfunction . . 
. [in m]y opinion, therefore, it is less likely than not that 
[the veteran's] erectile dysfunction is related in any way to 
his sexually transmitted diseases that were treated while in 
the military."

During the June 2003 C&P examination, the veteran did not 
refer to memory loss.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The medical evidence of record includes diagnoses of a 
vascular headache condition and erectile dysfunction.  
Hickson element (1) has therefore been met with regard to 
these disabilities.  

Hickson element (1) has not been met for the veteran's 
alleged memory loss.  There is no reference to memory loss, 
or to any disability which may have precipitated memory loss, 
in any of the various post-service medical evidence of 
record, including private treatment records and the reports 
of various VA examinations.  Although the veteran has 
contended that he suffers from memory loss, he failed to 
mention this claimed condition to any of the various health 
care professionals who have examined him both during and 
after service.  Indeed, the veteran first mentioned this 
condition in connection with his current claim for VA 
monetary benefits.  The Board places far greater weight of 
probative value on the contemporaneous medical records, which 
are negative for treatment or diagnosis of memory loss, than 
it does on the recent self-serving statements of the veteran, 
made nearly 30 years after active duty.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony] and 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

To the extent that the veteran contends that he has memory 
loss, or more properly a disorder manifested by memory loss, 
the veteran is not qualified to render medical opinions 
regarding matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2003) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].
Hickson element (1) has therefore not been satisfied with 
respect to the veteran's service connection claim for memory 
loss.  The claim fails on that basis alone.

With respect to the second Hickson element, in-service 
incurrence of disability, the record reflects that the 
veteran complained of a headache on one occasion during 
service.  However, there is no evidence of a chronic headache 
disorder in service.  Moreover, the service medical records 
are negative for complaint or treatment of erectile 
dysfunction.  With respect to the veteran's alleged memory 
loss, as noted above, there is no mention in the service 
medical records of complaint or treatment for any such 
condition.  The veteran's initial complaint of memory 
problems was in February 2003, in connection with the instant 
appeal.  There is also no record of him sustaining a head 
injury of any kind.  Hickson element (2) has not been met 
with respect to any of the three claimed disabilities.  

With respect to the remaining Hickson element, medical nexus, 
the June 2003 VA examiner determined that the veteran's 
diagnosed vascular headaches and erectile dysfunction were 
unrelated to his military service (to include, with respect 
to the erectile dysfunction, the bout of venereal disease in 
service).  There is no contrary medical opinion of record.  
There is also no medical opinion which causally relates the 
veteran's alleged memory loss to his time in service.  In the 
absence of a current diagnosis of this condition and evidence 
of in-service incurrence, such opinion would be a manifest 
impossibility.

The only other evidence serving to relate the veteran's 
headaches, erectile dysfunction, or memory loss to his 
military service emanates from the veteran himself.  However, 
as noted above, it is now well established that an opinion of 
a person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1) (2004).  The veteran's opinions 
regarding medical nexus are therefore entitled to no weight 
of probative value.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of any of the claimed disorders 
problems in service or for decades thereafter.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case. Continuity of symptomatology after service is therefore 
not demonstrated.

Moreover, with respect to the veteran's recently-advanced 
claim of continuity of headaches and erectile dysfunction  
symptomatology after service, the Board finds it significant 
that the veteran did not report either until he filed his 
February 2003, almost three decades after service.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].
As was noted in the factual background section above, the 
veteran filed two prior claims for VA benefits, in April 1990 
and in May 1998; neither mentioned the chronic headaches and 
erectile dysfunction which he now claim have been present for 
decades. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's recent self reports made 
in connection with his claim for monetary benefits, that the 
claimed disabilities existed since service.  The Board finds 
the veteran's contentions to be lacking credibility in the 
face of the entire record, which is pertinently negative.  
See Curry and Cartright, both supra; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  The Board finds the 
veteran's statements concerning continuity of symptomatology 
to be lacking in credibility.

In short, Hickson element (3) has not been met with respect 
to all three claimed disabilities.

In conclusion, all of the three Hickson elements are lacking 
as to the claim of entitlement to service connection for a 
headache disorder and erectile dysfunction, and all three 
elements are lacking as to the claim for service connection 
for memory loss.  A preponderance of the evidence is against 
these claims.  Accordingly, the benefits sought on appeal are 
denied.



4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition of the lips.

The veteran also seeks to reopen his previously denied 
service connection claim for a skin condition of the lips.  
The claim was most recently denied in a January 2000 RO 
rating decision.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection has been set out above and will not be repeated.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  
See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  However, 
"service in the Republic of Vietnam" does include service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2004).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in February 2003, the current version of the 
regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  This is true even in cases such as this, where the 
RO has reopened the claim and denied it on the merits.  See 
Barnett and Jackson, supra.  In this case, the last final 
denial is the unappealed January 2000 RO rating decision.

The "old" evidence

At the time of the January 2000 rating decision, the evidence 
of record included the veteran's service medical records, 
which are pertinently negative for complaint or treatment of 
a skin condition of the lips.  An April 1974 entry indicates 
a "rash all over body", which was attributed to "possible 
early latent syphilis" in May 1974.

The veteran's official service records do not indicate 
Vietnam service.

In April 1990, the veteran filed a claim for lip rash 
purportedly due to exposure to "sea salt water".  Service 
connection for chapped lips was denied in an unappealed July 
1990 RO rating decision.

In December 1999, the veteran filed a VA Form 21-4138 
[Statement in Support of Claim] in which he again requested 
service connection for a skin condition of the lips.  

Private treatment records of record in January 2000 revealed 
treatment on two occasions for cheilitis of the lips; one in 
June 1988, and the other in January 1998.  There was of 
record no medical opinion regarding a possible causal 
relationship between the veteran's cheilitis and his military 
service.  The record did contain the veteran's lay statements 
regarding such nexus.

The January 2000 rating decision

In January 2000, the RO refused to reopen the veteran's 
previously denied service connection claim for a skin 
disorder of the lips.  The basis for that decision was that 
although the evidence revealed a diagnosis of cheilitis, the 
record did not include evidence showing in-service incurrence 
of this condition or evidence that such was related to any 
incident of service.  The veteran was notified of this 
decision and of his appellate rights by letter from the RO 
dated March 8, 2000.  He did not appeal.

The additionally submitted evidence

The evidence added to the record since the January 2000 
rating decision consists of private treatment records dated 
in 2001, the report of a July 2003 VA examination, color 
photographs of the veteran allegedly from his time in 
service, together with additional argument from the veteran 
and his representative.  This evidence will be analyzed 
below.

Analysis

In essence, the January 2000 rating decision denied the 
veteran's claim because two of the three Hickson elements 
(in-service incurrence of injury or disease and medical 
nexus) were lacking.

The unappealed January 2000 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  As explained 
above, the veteran's service connection claim for a skin 
condition of the lips may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally-
submitted (i.e. after January 2000) evidence raises a 
reasonable possibility of substantiating the claim, namely 
whether the veteran's cheilitis was incurred in service 
and/or whether any current disability is related to service.  

Although the additionally submitted evidence may be 
considered new, in that it was not of record at the time of 
the January 2000 rating decision, it is not material under 
38 C.F.R. § 3.156 (2004).  

The July 2003 VA medical examination resulted in a diagnosis 
of mild cheilitis.  This record serves to re-establish a fact 
which was known in January 2000 and which was not in dispute, 
namely that the veteran still has cheilitis.  The record 
contains nothing which would indicate that that the veteran's 
cheilitis was incurred in or aggravated by service.  As such, 
it is not material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence].  Therefore, the additional medical evidence does 
not raise the possibility of substantiating the claim.

Furthermore, the July 2003 VA examiner specifically noted 
that there was no causal relationship between the veteran's 
current cheilitis and his military service.  While this 
finding is new, in that a medical rejection of a nexus had 
not previously been associated with the claims file, it is 
not material, in that it does not go towards demonstrating 
that there is such a nexus.  Indeed, the examiner's 
conclusion is manifestly unfavorable to the veteran's claim 
and is therefore not material.   
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the veteran is not new and material].

The color photographs submitted by the veteran show him in a 
navy uniform.  He contends that these photos prove in-service 
incurrence of cheilitis, as the veteran argues that his 
alleged lip problems are readily discernable in such 
pictures.  These photos are not sufficient to reopen the 
claim.  The photos, to the untrained eye, do not show any 
manifest skin disability.  Moreover, the Board is prohibited 
from drawing any medical conclusions from these photos 
pursuant to the Court's holding in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

Even if it could be conceded for the sake of argument that 
these photos did establish in-service incurrence of a skin 
disorder, they still would not serve  to establish a medical 
nexus between the currently diagnosed cheilitis and the 
veteran's naval service.  The July 2003 VA examiner 
specifically found that there was no medical nexus between 
the veteran's current cheilitis and his military service.  
Such conclusion was reached following review of the entire 
claims file, including the photographs submitted by the 
veteran.  See Evans v. Brown, 9 Vet. App. 273 (1996) [to 
warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must prove the 
merits of the claim as to each central element that was 
specified as a basis for the last final disallowance of the 
claim].  
  
The veteran has also submitted various statements alleging 
that his cheilitis is related to his time in service.  It is 
well established that the veteran is not competent to render 
an opinion as to medical matters, such as the etiology of his 
cheilitis.  See Espiritu, supra.  To the extent that the 
veteran is contending his current cheilitis is due to his 
naval service, this is duplicative of similar contentions 
raised in the past and is therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

The Board has also considered the veteran's statements to the 
effect that his cheilitis is related to exposure to Agent 
Orange.  Such argument was not considered in the prior rating 
decisions and was only raised by the veteran as part of his 
current claim to reopen.  As noted above, the veteran 
previously related his skin condition to exposure to "sea 
salt water".  Cf. Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) [a different etiological theory underlying a claimed 
disorder does not constitute a new claim].  

The Agent Orange theory of causation was not previously 
raised by the veteran, so it is new.  However, it is not 
material.  None of the official evidence establishes that the 
veteran set foot within the Republic of Vietnam, so exposure 
to Agent Orange may not presumed.  Although the Board is 
mindful of Justus, supra, the Court has further held that the 
Justus presumption of credibility is not unlimited. 
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  See Duran v. 
Brown, 7 Vet. App. 216 (1994).  The Board finds the veteran's 
claim of being exposed to Agent Orange to be patently 
incredible.  Moreover, cheilitis is not a disease for which 
presumptive service connection is warranted under 38 C.F.R. 
§ 3.309(e) in any event. 

Thus, the evidence submitted after January 2000 continues to 
show a current diagnosis of cheilitis; however, Hickson 
element (1) had previously been satisfied, and that element 
was not in dispute.  The additionally-received evidence still 
does not tend to establish in-service incurrence or 
aggravation of the veteran's cheilitis, element (2), and does 
not purport to show a nexus between military service and the 
veteran's current diagnosis of cheilitis, element (3).  As 
explained above, both of these elements were lacking at the 
time of the January 2000 decision.  The additionally received 
evidence does not address these missing elements, and thus 
does not raise the possibility of substantiating the claim.  
See 38 C.F.R. § 3.156 (2004); see also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a skin disorder of the 
lips is unsuccessful.  The recently submitted evidence is not 
new and material, the claim of service connection for a skin 
disorder of the lips is not reopened, and the benefit sought 
on appeal remains denied.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

The veteran also seeks to reopen his previously denied 
service connection claim for a low back disability.  He 
essentially claims that a spinal tap in service caused his 
current low back symptomatology.  The law and regulations 
relating to the reopening of finally-denied claims has been 
outlined above and will not be repeated here.

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed May 2001 Board decision.

The "old" evidence

At the time of the May 2001 Board decision, the evidence of 
record included the veteran's service medical records, which 
showed that the veteran was treated for syphilis in 1974.  An 
examiner noted that spinal fluid was nonreactive, thus 
implying that the veteran had undergone a lumbar puncture or 
spinal tap.  Also of record was a private physician's 
statement indicating that the veteran was treated for low 
back pain beginning in March 1980 and continuing through May 
1982.  

The record in May 2001 also included the report of an August 
1998 VA examination which chronicled the veteran's complaints 
of low back pain and contained a diagnosis of "chronic back 
sprain."  The examiner further determined that the veteran's 
current back disability was unrelated to his in-service 
spinal tap.  Private clinical entries dated in December 1981, 
January 1982, and May 1982 also noted the veteran's 
complaints of low back pain.  An October 1999 statement from 
a private physician further noted that the veteran received 
treatment for low back complaints from 1980 to 1990.

Also included in the record was the transcript of a December 
1999 Board hearing together with various submissions from the 
veteran, in essence contending that his current back problems 
were the result of his in-service spinal tap.  He also 
reported that he was sent back to work immediately following 
the spinal tap, which he believes significantly aggravated 
his condition. 

The May 2001 Board decision

In May 2001, the Board declined to reopen the veteran's 
previously denied service connection claim for a low back 
disability.  The basis for that decision was that, although 
the evidence contained a diagnosis of chronic back sprain and 
revealed that the veteran had a spinal tap in service, no 
favorable medical nexus evidence was present.  The veteran 
did not appeal the May 2001 Board decision to the Court.

The additionally submitted evidence

The evidence added to the record since the May 2001 Board 
decision consists of various private treatment records 
indicating the veteran's complaints of back pain.  The 
additionally submitted evidence also consists of various 
statements from the veteran in which he contends that his 
current back pain is related to the spinal tap he received in 
service, and specifically to the fact that he was made to 
return to work immediately after such was performed.  

Analysis

The unappealed May 2001 Board decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  As 
explained above, the veteran's claim for service connection 
for a low back disability may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In essence, the May 2001 Board decision denied the veteran's 
claim because one of the three Hickson elements (a causal 
relationship between the veteran's military service and his 
"chronic back sprain") was lacking.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally-submitted (i.e. after May 2001) evidence raises 
a reasonable possibility of substantiating the claim, namely 
whether the veteran's military service is causally related to 
a low back disability.  

The recently submitted private treatment records continue to 
note the veteran's subjective complaints of low back pain.  
These treatment records serve to establish a fact which was 
known in May 2001 and which was not in dispute, namely that 
the veteran still experiences low back pain.  These treatment 
records contain nothing which would indicate that that the 
veteran's low back symptomatology is related to his in-
service spinal tap, or any other incident of service.

As explained above, medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, the additional medical evidence does 
not raise the possibility of substantiating the claim.

The veteran has also submitted various statements alleging 
that his current back pain is related to his in-service 
spinal tap, and more specifically to the fact that he was 
returned to duty immediately after the procedure.  Such 
contentions are is duplicative of similar contentions raised 
in the past and is therefore not new.  
See Reid, supra.  Furthermore, as discussed above, such lay 
statements as to medical matters are not material.  See 
Espiritu and Routen, supra; see also Moray v. Brown, 5 Vet. 
App. 211 (1993) [lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection].

Thus, the evidence submitted after May 2001 continues to 
document the veteran's complaints of low back pain and the 
occurrence of a spinal tap in service; however, Hickson 
elements (1) and (2) had previously been satisfied, and these 
elements were not in dispute.  The additionally received 
evidence still does not tend to establish a relationship 
between the veteran's military service and his low back 
symptomatology, element (3).  As explained above, this 
element was lacking at the time of the May 2001 Board 
decision.  The additionally received evidence does not 
address this missing element, and thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2004).  

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a low back disability 
is unsuccessful.  The recently submitted evidence is not new 
and material, the claim of service connection for a low back 
disability is not reopened, and the benefit sought on appeal 
remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claims.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Service connection for a headache condition is denied.

Service connection for erectile dysfunction is denied.

Service connection for memory loss is denied.

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a skin disorder of the 
lips.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a low back disability.  
The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


